Citation Nr: 1539991	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-18 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for frostbite of the bilateral hands.

3.  Entitlement to service connection for frostbite of the bilateral ears.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the Board in June 2015.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for frostbite of the arms, legs, and feet have been raised by the record in the June 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for frostbite of the hands and ears are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

The Veteran's acquired psychiatric disorder diagnosed as other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD is causally and etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD with major depressive disorder and alcohol dependence have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for an acquired psychiatric disability.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding this issue.

Service Connection - Acquired Psychiatric Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he currently has PTSD or an acquired psychiatric disability related to his active service.  The Board notes that the Veteran did not serve in active combat.  

When not related to combat, service connection for PTSD requires, amongst other things, credible supporting evidence that the claimed in-service stressor occurred.  The provisions of 38 C.F.R. § 4.125(a) also require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  Criterion A of the DSM-IV requires that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  

The Board notes that the Veteran has a current acquired psychiatric disorder.  The Veteran attends group therapy sessions at the VA medical center.  In October 2014, the VA examiner diagnosed the Veteran with an acquired psychiatric disability, providing the specific diagnosis of other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD.  He specifically noted that the Veteran does not have a diagnosis of PTSD that conforms to the DSM criteria.  

As the Veteran does not have PTSD, but rather has a separate diagnosis of an acquired psychiatric disability, the Board is not required to verify the underlying trauma or stressor.  The Board does find, however, that although not verifiable, the Veteran's stressors appear credible.  This includes an incident during a training exercise in a tank where ammo came loose and was rolling around inside the tank.

The Veteran clearly has psychiatric symptoms.  He is regularly treated at the VA medical center and has testified as to the effects on his daily life.  A VA doctor in September 2009 and again in April 2012 noted that he is currently being treated for military-related psychiatric difficulties.

The Veteran was afforded a VA examination in October 2014.  The examiner found that the Veteran's disability was at least as likely as not incurred in or caused by the Veteran's claimed in-service event.  The Veteran had no history of mental illness prior to entering into the military.  His psychological symptoms appeared to begin during service in reaction to the noted stressors.  The Veteran did not meet the diagnostic criteria necessary for a diagnosis of PTSD at the time of the examination; however, he did present with some mild PTSD symptoms, thus warranting a diagnosis of other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD.  The examiner again opined that the Veteran's current psychological diagnosis is at least as likely as not related to the stressors he described.

In light of the Veteran's consistent treatment for psychiatric symptoms, his credible statements regarding the onset and his experiences during service, and the October 2014 VA examiner's association of his other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD to his military service, the Board finds that service connection is warranted for his other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disability diagnosed as other specified trauma- and stressor-related disorder with mild subthreshold symptoms of PTSD is granted.  


REMAND

Regarding the Veteran's claim of frostbite, the Veteran was afforded a VA examination in October 2014.  The examiner opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as there is not documentation in the service treatment records that this Veteran suffered from any clinically significant cold injury during active duty.  

The Board notes that the Veteran has testified that he was exposed to extreme cold during training exercises while in Germany.  Additionally, he testified that he was given cream for his complaints, but was told there was nothing a medic or doctor could do for him.  Therefore, any complaints would not appear in the service treatment records.  Therefore, the Board finds that an addendum or a new VA examination is necessary to provide an accurate medical nexus opinion.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the October 2014 examiner for further comment.  If the examiner is not available, schedule the Veteran for an examination with an appropriate VA examiner.

The examiner should review the claims file, specifically the lay statements indicating exposure to cold while training in Germany.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran currently has the residuals of a cold injury of the hands and ears?  The examiner should specifically address the lay statements indicating treatment of his hands and ears with cream after being exposed to the cold.  Additionally, although the Veteran is not competent to diagnose frostbite, he is competent to state he was exposed to extreme levels of cold during service.  Therefore, the examiner should presume for the purposes of the opinion that the Veteran was exposed to cold during service.    

A complete rationale for any opinion offered should be provided.  If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

2.  Notify the Veteran that it is his responsibility to report for the examination, if one is necessary, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


